By the COURT.
By a devise of* land in fee or for life, corn growing in the ground at the time of the testator’s death will pass to the devisee, though in the case of an intestacy such corn will be accounted assets. Winch. 51. Cro. El. 61. 1 Rol. Ab. 727. Hob. 132. Gilb. Law of Evid. 251. 3 Atky. 16. Hargr. Co. Lit. 55. b. note 2. Of this there can be no question. Will a devise of the benefits of the estate during the minority of children make a difference ?
For the appellants. It is apprehended not. By a devise of the profits of the land the interest in the land is vested in the devisee. Co. Lit. 4. b. Cro. El. 109. 190. See also 1 Vez. 171. 10 Mod. 287. Dy. 210.

Per Ciir.

Let the decree of the Orphans’ Court be reversed.